C3




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                      £>

In the Matter of the Personal                    No. 73580-2-1
Restraint Petition of
                                                 DIVISION ONE
                                                                              CO
BRIAN T. STARK,
                                                 UNPUBLISHED OPINION          £j      £
              Petitioner.
                                                 FILED: October 17, 2016

       Leach, J. — Brian Stark makes three collateral challenges to his

convictions for attempted child molestation, first degree child molestation, first

degree incest, and third degree child molestation of his stepdaughter. First, he

claims that his trial counsel provided ineffective assistance when he did not

interview a witness who allegedly could corroborate Stark's testimony. Second,

he contends that the trial court's unanimity jury instruction improperly commented

on the evidence.        Third, he asserts that the statute of limitations bars his

conviction for attempted molestation.     He also challenges several conditions of

his community custody sentence.

       Stark does not show that his trial counsel's omission or the challenged jury

instruction caused him actual and substantial prejudice. These two claims fail.

But the State concedes the statute of limitation        claim.   Because Stark's


conviction for attempted molestation must be vacated and Stark resentenced, we
NO. 73580-2-1 / 2




do not need to decide his challenges to various conditions of his community

custody sentence as those are not yet ripe for review.

                                       FACTS


         In October 2010, a jury found Stark guilty of attempted first degree child

molestation (count I), first degree child molestation (count II), first degree incest

(count III), and third degree child molestation (count IV). This court affirmed the

convictions on direct review. Stark timely filed this personal restraint petition, his

first.


Relevant Facts


         C.W. was born in August 1993 to Danelle Stark and Sam Steffey. Danelle

met Brian Stark in 1999. They moved in together in January 2000, had a son

together in September, and married in April 2001. They first lived in Auburn and

then in Renton.


         The State based count I on C.W.'s testimony about an incident in the

family's Renton home. She stayed home sick from school one day when she

was in first grade during the 1999-2000 school year. While she was alone with

Stark, he took off her underwear and looked at her vagina.

         The family moved to Spanaway, in Pierce County, in August 2000. C.W.

testified that Stark molested her four times per week at this home.          Because

those incidents occurred outside King County, the State did not charge based on
NO. 73580-2-1 / 3




them, but the trial court admitted evidence of these incidents to show Stark's

lustful disposition toward C.W.

       The family built a house in Maple Valley in 2003. They stayed in Danelle's

parents' home in Renton during construction. Once they moved into the new

house in early 2004, C.W. testified that Stark started molesting her again. She

reported that this abuse happened once every six months.

       C.W. testified about one occasion a few months after they had moved into

their new house when she was 10 years old. Stark molested her in a house still

under construction. She testified that her cousin Jeffrey, Stark's nephew, was

visiting their family. He was a few years older than C.W. She testified that Stark,

Jeffrey, and she went for a bicycle ride as the sun was going down. Nearby they

saw a half-built house. Stark told Jeffrey to go back to the Starks' house and

then took C.W. into the half-constructed house. He took her up the stairs and

into a hallway, backed her into a corner, pulled down her pants and underwear,

and rubbed her vagina. She did not report the incident to her mother, brother, or

Jeffrey because she was afraid of Stark.       The State based count II on this

incident.


       Stark testified that he never rode his bike with C.W. and Jeffrey, never

went into the half-built house alone with C.W., and never had any sexual contact

with C.W.   Danelle testified that Jeffrey occasionally visited them in their new
NO. 73580-2-1 / 4




house but that he did not visit during the first few months they lived there and did

not ride a bicycle or have access to one.

       C.W. also testified about a different occasion when she was 11 or 12.

Stark came into her room while she was on her bed watching television, took off

her pants and underwear, and licked her vagina. The State based count III on

this incident.


       The State based count IV on C.W's testimony that before she started ninth

grade Stark pinned her down on a couch, removed her clothing, and tried to have

intercourse with her. He gave up when she fought him.

       C.W. disclosed Stark's abuse to her family and friends on several

occasions.


       Danelle testified that when C.W. was 11 or 12 years old, she told Danelle

that C.W.'s grandfather talked to her about inappropriate touching, that C.W.

thought Stark had touched her body or leg while she slept, but that she might

have been dreaming. Her mother did not report the incident because she did not

believe C.W. was reporting abuse. C.W. testified that this conversation occurred

when she was 7 or 8 years old and that she did not actually think she had been

dreaming.

        C.W.'s cousin A.H. testified that she was close to C.W. and that C.W. had

called her in December 2007 to tell her that Stark was molesting and raping her

                                         -4-
NO. 73580-2-1 / 5




and also that she hated living at home. A.H. told C.W. that she needed to do

something about it, and C.W. responded, "Please don't tell.... I don't want to

get in trouble. I don't want to start family problems." A.H. told C.W. that she had

to get her mother, Lori Neilson, C.W.'s aunt, involved. C.W. then disclosed the

abuse to Lori.   She also disclosed the abuse to Nancy Weiss, her maternal

grandmother.

       C.W. went to stay with Nancy. During C.W.'s stay, Nancy discussed the

abuse with her, telling C.W. that she had to be absolutely sure that everything

she said was the truth. C.W. said that it was. C.W. did not give Nancy much

detail but said that Stark put his penis inside her. Nancy also testified that C.W.

was having a difficult time at home with the many restrictions imposed on her.

No one disclosed the abuse to the authorities after C.W.'s disclosure.        C.W.

returned to Danelle and Stark's home because C.W. missed her mother and

brother.


       C.W.'s best friend, K.J., testified that on January 1, 2009, early in the

morning after a New Year's Eve gathering, she and C.W. were in K.J.'s room

playing on the computer. K.J. suggested to C.W. that they visit a "Post a Secret"

website.   C.W. spent about five minutes writing out her secret on a piece of

paper. At K.J.'s urging, she shared it with K.J. The paper read, "He's molested

and raped me since I was six. Just don't try to save me. My mom wouldn't listen

                                        -5-
NO. 73580-2-1 / 6




anyways." K.J. asked C.W. who she wrote about, and C.W. started crying. K.J.

asked if it was C.W.'s boyfriend at the time, and C.W. shook her head.          K.J.

asked if it was Stark, C.W. nodded, and they both cried. C.W. asked K.J. not to

tell anyone, and K.J. agreed. But K.J. shared what C.W. had disclosed with her

mother, Robin Jordan. K.J. testified that C.W. had also shared the information of

the abuse earlier with two other friends, Matt and Jake.

       Robin talked with C.W. about two weeks later.       Robin testified that when

she confronted C.W., C.W. immediately broke down and cried. C.W. did not offer

details but answered questions about a few specifics. Robin got the impression

that C.W. was afraid of what Robin would think.

       In April 2009, K.J. and her mother reported C.W.'s disclosures to a school

counselor, Michael Hansen. He spoke with C.W. K.J. testified that C.W. cried

during the interview. Hansen was a mandatory reporter and notified the police.

Hansen testified that he had completed a Child Protective Services report and

that C.W. had reported multiple sexual assaults by Stark between the age of 6

and the age of 14.       Michael Sutherland, the school resource officer, also

interviewed C.W. about the abuse. C.W. did not cry but got emotional several

times as if she were about to cry. C.W. gave him the names of several people

she had disclosed the abuse to and detailed accounts of several incidences of

abuse, though she jumped around chronologically.

                                        -6-
NO. 73580-2-1 / 7




      C.W. testified that she had disclosed the abuse to her friends Matt and

Jake sometime before the incident when Stark molested her on the couch.

      Stark testified that he never molested C.W.


Unanimity Instruction


      Both parties proposed a unanimity instruction.       The first sentence in

Stark's proposed instruction, modeled on WPIC 4.25,1 read, "The State alleges

that the defendant committed acts of Child Molestation in the First Degree and

Incest in the First Degree on multiple occasions."        The State's instruction

departed from WPIC 4.25 and read,

             Evidence has been produced suggesting that the defendant
      committed acts of Child Molestation in the First Degree and Incest
      in the First Degree on multiple occasions. A separate crime is
      charged in each count. To convict the defendant on the count of
      Child Molestation in the First Degree, one particular act of
      molestation must be proved beyond a reasonable doubt, and you
      must unanimously agree as to which act has been proved. To
      convict the defendant on the count of Incest in the First Degree,
      one particular act of sexual intercourse must be proved beyond a
      reasonable doubt, and you must unanimously agree as to which act
      has been proved. You need not unanimously agree that the
      defendant committed all the acts of child molestation or incest.

The State explained that it changed the language in the first sentence to address

its concern that evidence of acts not charged but admitted for another purpose




      1 11 Washington Practice: Washington Pattern Jury Instructions:
Criminal 4.25, at 110 (3d ed. 2008) (WPIC).
NO. 73580-2-1 / 8




could confuse the jury. Stark's counsel told the court that he had no objection to

the change. The trial court adopted the State's proposed instruction.

Jeffrey's Letter


       C.W. first reported the incident about the half-built house to the police and

the prosecutor on April 23, 2009, including that Jeffrey had been riding bikes with
Stark and her just before Stark molested her. She again reported this event on

June 24, 2010, in her defense interview with Stark's trial counsel, Brad Meryhew,

again mentioning Jeffrey. Stark reviewed that transcript and sent an e-mail to his
trial counsel stating, "[A]lso now I don't like how she is trying to get my nephew

involved in this. [B]oy!"

       At a meeting with Meryhew before trial, Stark and Danelle told Meryhew

that he should interview Jeffrey. Stark gave Meryhew Jeffrey's parents' contact

information so that Meryhew could contact Jeffrey. Danelle recalls this event.

Meryhew said he would put both Jeffrey and his parents on the witness list.
Meryhew interviewed Jeffrey's mother, Sharon, and briefly asked her about

Jeffrey but did not ask for his contact information.

       The State's trial memorandum stated that Jeffrey had been on the bike

ride, and C.W. included him in her trauma narrative, referring to him only as her

"cousin." Due to late disclosure of possible inconsistent statements made by

C.W., the trial court recessed to allow Meryhew to reinterview Robin Jordan and

                                         -8-
NO. 73580-2-1 / 9




K.J., who were present when C.W. read her narrative to them at a treatment

session.   Each witness discussed C.W.'s account of the events in the half-built

house and her cousin's presence on the bike ride.        Stark read the interview

transcripts and e-mailed Meryhew, noting that there were differences in the

stories regarding the construction site.      During trial, Stark nudged Meryhew

during C.W.'s testimony, telling Meryhew to contact Jeffrey. He repeated this

request outside of the courtroom but cannot recall Meryhew's response.

      Meryhew never contacted Jeffrey for an interview. He stated that he had

"a vague idea that when his name came up that there might have been some

external barrier to me contacting him, but I really do not know that for sure." He

stated that he had no tactical reason not to contact him.   Before and during the

trial, Jeffrey lived in Washington state and was in constant contact with his

parents.

       Jeffrey learned that C.W. had included him in her account of the incident

in the half-built home. Jeffrey denied his presence during those events. Danelle

asked Jeffrey for something in writing, and a few days later she received a letter

in an envelope with a return address. It read,

       To whom it may concern,

       Approximately when I was 14 or 15 I stayed the night with my uncle
       Brian and he bought me a baseball mit[t] made by Nike at [TJarget
       and that night we watched tv and I slept on the couch and the next
       day I played with my little cousins outside, right out front, what I
                                        -9-
NO. 73580-2-1/10



      remember is Brian mowing the lawn and then I went home. The
      allegations that [C.W.] made are false because we never went on a
      bike ride and Brian never told me to go home. There was no home
      unbuilt that we went to and that is the truth. I will testify under oath
      that the allegations are false that I was not there and he never said
      that to me. [Signed Jeff Stark]

      In July 2014, Jeffrey died.

                            STANDARD OF REVIEW


      To succeed on this collateral attack, Stark must establish that a

constitutional error occurred that resulted in actual and substantial prejudice or

that a nonconstitutional error occurred that caused a complete miscarriage of

justice.2 He must make these showings by a preponderance ofthe evidence.3

                                    ANALYSIS


      Stark first claims that his trial counsel provided ineffective assistance by

not investigating and calling a key witness, Jeffrey.     He argues that Jeffrey's

posttrial statements show that Jeffrey's testimony would have called into question

C.W.'s testimony that she rode bikes with him and Stark to a half-built house and

thus corroborated Stark's story that the incident never occurred.

       If a petitioner collaterally attacking a conviction based on ineffective

assistance of counsel satisfies the two-prong test established by Strickland v.




       2 In re Pers. Restraint of Grantham, 168 Wash. 2d 204, 212, 227 P.3d 285
(2010) (quoting In re Pers. Restraint of Isadore. 151 Wash. 2d 294, 298, 88 P.3d
390 (2004)).
      3 In re Pers. Restraint of Yates, 177Wn.2d 1, 17, 296 P.3d 872 (2013).
                                        -10-
NO. 73580-2-1/11




Washington,4 he meets the prejudice standard for a personal restraint petition.5

A petitioner receives ineffective assistance of counsel where, due to counsel's

deficient performance, a reasonable probability exists that the outcome of the

trial would have been different.6

       Due to the nature of this proceeding, we first consider whether Stark has

met the prejudice prong of the Strickland test, a "'reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been

different.'"7 "'A reasonable probability is a probability sufficient to undermine

confidence in the outcome.'"8       For example, a reasonable probability that the

outcome was affected by the error may exist where the error "had a pervasive

effect on the inferences to be drawn from the evidence, altering the entire

evidentiary picture" or a verdict was otherwise only weakly supported by the

record.9

       Stark claims that his trial counsel's error prejudiced him because had

Jeffrey testified consistent with his letter, at least one juror would have




       4 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
       5 State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995).
       6 In re Pers. Restraint of Crace, 174 Wash. 2d 835, 840, 280 P.3d 1102
(2012) (citing Strickland, 466 U.S. at 694).
       7 Crace, 174 Wash. 2d at 840 (quoting Strickland, 466 U.S. at 694).
       8 Crace, 174 Wash. 2d at 840 (quoting Strickland, 466 U.S. at 694).
       9 Strickland, 466 U.S. at 695-96.
                                         -11-
NO. 73580-2-1/12




questioned C.W.'s claims as to count II. He also contends that this juror would

then have questioned the remaining counts (III and IV) as well. We disagree.

      Stark presented evidence similar to the proposed testimony of Jeffrey to

counter C.W.'s testimony that Stark molested her in a half-built house. Stark

testified that he had gone into the homes under construction with the children but

denied ever going with C.W. alone.      Stark also presented the corroborating

testimony of Danelle, who testified that Jeffrey was not present during the time

C.W. testified he was and that Jeffrey had no access to a bike.

       But C.W. gave a detailed account of the event and testified to babysitting

children in that house later. The State also presented testimony from many of

the witnesses to whom C.W. had reported Stark's abuse.            That compelling

testimony revealed that she reported the abuse in confidence to those who were

close to her, often responding emotionally. It also revealed that C.W. did not

wish to report Stark, often asking those she told not to report what she had

disclosed to them.

       While evidence of Jeffrey's testimony may have been probative, it was

cumulative of evidence considered by the jury. The jury did not believe Stark or

Danelle. Stark fails to persuade this court of a reasonable probability that the

outcome of the trial would have been different with the corroborating testimony of

another relative.    Because Stark cannot show prejudice, his ineffective

                                       -12-
NO. 73580-2-1/13




assistance claim fails. As a result, we need not consider whether he has shown

his trial counsel provided deficient representation.

        Judicial Comment on the Evidence

       Stark also claims that the trial court improperly commented on the

evidence with its unanimity jury instruction.10 The court gave this instruction to

ensure that the jury reached a unanimous decision about the factual basis for

any guilty verdict for the molestation and the incest charges, counts II and III.11

The court did not give Stark's proposed instruction that tracked WPIC 4.25.12

Instead, the trial court adopted the State's instruction, which included this

challenged statement, "Evidence has been produced suggesting that the

defendant committed acts of Child Molestation in the First Degree and Incest in

the First Degree on multiple occasions."


       10 The instruction used by the trial court arose from the case State v.
Petrich and is known as a "Petrich instruction." State v. Petrich, 101 Wash. 2d 566,
572, 683 P.2d 173 (1984), overruled in part by State v. Kitchen, 110 Wash. 2d 403,
756 P.2d 105 (1988). It is designed to ensure a unanimous verdict where
evidence indicates that several distinct criminal acts have been committed but
the State only charges one count of criminal conduct. WPIC 4.25 cmt. at 110-11.
       11 See State v. Carson, 184 Wash. 2d 207, 217, 357 P.3d 1064 (2015).
       12 WPIC 4.25 states,
               The [State] [County] [City] alleges that the defendant
         committed acts of (identify crime) on multiple occasions.       To
         convict the defendant [on     any count] of (identify crime), one
         particular act of (identify   crime) must be proved beyond a
         reasonable doubt, and you     must unanimously agree as to which
         act has been proved. You      need not unanimously agree that the
         defendant committed all the acts of (identify crime).
(Alteration in original.)
                                         -13-
NO. 73580-2-1 /14




           The Washington State Constitution states, "Judges shall not charge juries

with respect to matters of fact, nor comment thereon, but shall declare the law."13

The trial court comments on the evidence "if the court's attitude toward the merits

of the case or the court's evaluation relative to the disputed issue is inferable

from the statement."14 This court looks to see if "the feeling of the trial court as to

the truth value of the testimony of a witness has been communicated to the

jury."15     When an instruction resolves a contested factual issue, the court

improperly comments on the evidence, effectively relieving the prosecution of its

burden to establish each element of a crime beyond a reasonable doubt.16

           Because Stark alleges a constitutional error, he must show actual and

substantial prejudice to get relief.17           Stark argues that the instruction

communicated to jurors that the trial court believed that Stark had committed

multiple acts of first degree child molestation and first degree incest.           The

instruction thus required the jury to be unanimous only as to which time Stark

committed the act that constituted the crime.




           13 Const, art. IV, § 16.
       14    State v. Lane, 125 Wash. 2d 825, 838, 889 P.2d 929 (1995).
       15    Lane, 125 Wash. 2d at 838.
       16    State v. Brush, 183 Wash. 2d 550, 556-57, 353 P.3d 213 (2015).
       17    In re Pers. Restraint of Coats, 173 Wash. 2d 123, 132, 267 P.3d 324
(2011).
                                          -14-
NO. 73580-2-1/15




       We doubt that the trial court commented on the evidence but do not need

to decide if it did.   Because Stark cannot show actual and substantial prejudice

caused by the instruction, his argument fails.

       The trial court instructed the jury,

            Our state constitution prohibits a trial judge from making a
       comment on the evidence. It would be improper for me to express,
       by words or conduct, my personal opinion about the value of
       testimony or other evidence. I have not intentionally done this. If it
       appeared to you that I have indicated my personal opinion in any
       way, either during trial or in giving these instructions, you must
       disregard this entirely.

We presume that the jury followed this instruction.18 A reasonable juror, hearing

or reading the challenged language in the context of the instructions as a whole,

would not believe the trial judge had expressed any view about the truth of any

evidence.     Consistent with the court's instructions, counsel for the State and

Stark each primarily focused on the jury's task of resolving credibility. We do not

presume prejudice in a personal restraint hearing.        Stark has not identified

anything supporting his claim that the challenged words in the unanimity

instruction actually influenced the jury. Our reading of the record suggests that

they did not.

        Stark also raises an ineffective assistance of counsel claim on the basis

that his trial and appellate counsel failed to raise this issue at each stage of his


        18State v. Johnson, 124 Wash. 2d 57, 77, 873 P.2d 514 (1994).
                                          -15-
NO. 73580-2-1/16




case.    But as discussed above, Stark fails to show actual and substantial

prejudice.

Statute of Limitations for Attempted Molestation

        The State concedes that it filed count I of the amended information,

charging attempted child molestation, after the statute of limitations had run. We

remand for vacation of Stark's conviction for count I.     And because this will

change his offender score, he must also be resentenced.

Additional Terms of Sentencing

        Stark challenges his term of community custody for count III as illegal

because it goes beyond the statutory maximum sentence term.              He also

challenges other community custody sentencing conditions as unconstitutional or

otherwise illegal. Because the trial court must resentence Stark, these issues

are not ripe for review.

                                 CONCLUSION


        Stark has not shown that his trial counsel's questioned representation or

the trial court's alleged error caused actual and substantial prejudice. But Stark

has shown that the statute of limitations barred his prosecution for attempted

molestation and his resulting conviction should be vacated. We remand for




                                       -16-
NO. 73580-2-1/17




proceedings consistent with this opinion. We grant the State's motion to strike

Stark's untimely supplemental declaration filed after oral argument.



                                                        c/^^X r/
WE CONCUR:




         •^-yn;                                     /
                                                                       7^




                                        •17-